Citation Nr: 0307314	
Decision Date: 04/16/03    Archive Date: 04/24/03	

DOCKET NO.  98-01 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling. 

3.  Entitlement to an increased rating for chronic synovitis 
of the left knee, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1980 to March 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Board remanded the appeal 
in May 2000.


FINDINGS OF FACT

1.  The veteran's service-connected cervical strain is 
manifested by severe limitation of motion.

2.  The veteran's service-connected lumbosacral strain has 
been assigned a maximum schedular evaluation of 40 percent.

3.  The veteran's chronic synovitis of the left knee is 
manifested by range of motion from 0 degrees' extension to 
107 degrees' flexion.

4.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for cervical 
strain have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Code 5290 (2002).

2.  An evaluation greater than 40 percent for lumbosacral 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Part 4, Diagnostic Code 5295 (2002).

3.  The criteria for an evaluation greater than 10 percent 
for chronic synovitis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 
5299-5003, 5260, 5261 (2002).

4.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.340, 3.341, 4.16, Part 4 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case, supplemental statement of the 
case, and letters dated in March and July 2001, and February 
and May 2002 informing them of the governing legal criteria, 
the evidence necessary to substantiate the veteran's claim, 
the evidence considered, evidentiary development under the 
VCAA, and the reasons for the denial of the veteran's claims.  
In essence, the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although additional evidence, relevant to the TDIU claim, in 
the form of a November 2001 VA psychiatric evaluation and 
2001 VA treatment records, has been associated with the 
appeal, and a supplemental statement of the case was not 
thereafter issued prior to certification of the appeal to the 
Board, the veteran is not prejudiced because the Board has 
favorably decided the TDIU issue herein.

The veteran has been afforded VA examinations and treatment 
records have been obtained.  It is observed that the veteran 
was not afforded a neurology examination as requested in the 
Board's May 2000 remand, and the orthopedic examiner did not 
offer an opinion with respect to the veteran's employability.  
However, in light of the Board's favorable decision herein 
with respect tot he increased rating claim for cervical 
strain and, more importantly, the favorable decision with 
respect to TDIU, the Board concludes that further development 
would result in unwarranted delay without any additional 
benefit flowing to the veteran.  Therefore, it is concluded 
that the VA has complied with the VCAA to the extent 
necessary prior to the issuance of this decision and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken, that would result in any 
further benefit to the veteran, that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Cervical Strain.

The veteran's service-connected cervical strain has been 
evaluated under the provisions of Diagnostic Code 5290 of the 
Rating Schedule.  Diagnostic Code 5290 provides that a 
10 percent evaluation will be assigned for slight limitation 
of motion of the cervical spine.  For moderate limitation of 
motion, a 20 percent evaluation will be assigned, and for 
severe limitation of motion, a 30 percent evaluation will be 
assigned.  

The report of an August 2000 VA orthopedic examination 
reflects that normal range of motion of the cervical spine is 
65 degrees' forward flexion, 50 degrees' backward flexion, 
40 degrees' lateroflexion, bilaterally, and rotation 55 
degrees, bilaterally.  The examination report indicates that 
the veteran's cervical spine measurement was 19 degrees' 
forward flexion, 15 degrees' backward flexion, 5 degrees' 
left lateroflexion, 12 degrees' right lateroflexion, 28 
degrees' left lateral rotation and 16 degrees' right lateral 
rotation.  It indicates that with pain, from a flare up, the 
veteran would experience an additional 2 or 3 degrees' loss 
of motion and maybe as much as 5 degrees.  The diagnosis 
included severe arthralgia of the cervical spine with marked 
limitation of motion and tenderness at the C-5 left 
paravertebral muscle area.  

With consideration of the normal range of motion of the 
cervical spine and the veteran's reported range of motion, 
the Board concludes that the veteran's loss of motion of the 
cervical spine more nearly approximates the criteria for a 
30 percent evaluation based upon severe limitation of motion 
of the cervical spine.  

Lumbosacral Strain.

The veteran's service-connected lumbosacral strain has been 
evaluated as 40 percent disabling, the highest evaluation 
assignable under Diagnostic Code 5292 for lumbosacral strain.  
Diagnostic Code 5292 provides that the highest evaluation 
assignable for limitation of motion of the lumbar spine, 
based upon severe limitation of motion, is 40 percent.  The 
only low back disability for which service connection has 
been established is lumbosacral strain, and there is no other 
diagnostic code that provides for an evaluation greater than 
40 percent for lumbosacral strain.  Accordingly, the Board 
concludes that the 40 percent assigned for the veteran's 
lumbosacral strain is the maximum schedular evaluation.  

Synovitis, Left Knee.

The veteran's chronic synovitis of the left knee has been 
evaluated as 10 percent disabling based upon an analogy to 
arthritis and limitation of motion.  Diagnostic Code 5003 
provides that arthritis will be rated based on limitation of 
motion.  Diagnostic Code 5260 provides that limitation of 
flexion of the leg to 60 degrees warrants a noncompensable 
evaluation.  Diagnostic Code 5261 provides that limitation of 
extension of the leg to 5 degrees warrants a noncompensable 
evaluation.  

The report of the August 2000 VA orthopedic examination 
reflects that the veteran's range of motion of the left knee 
was accomplished from 0 degrees' extension to 112 degrees' 
flexion.  Normal flexion of the knee is to 140 degrees.  The 
report indicates that the veteran might experience as much as 
an additional 5 degrees of limitation of motion during flare 
up and pain.  The diagnoses included left knee chondromalacia 
patella, postoperative, with diagnosis of synovitis and mild 
limitation of motion to 112 degrees' flexion, with no 
instability, but definite crepitus with flexion and 
extension.  There is no competent medical evidence indicating 
that the veteran experiences greater limitation of motion 
than 112 degrees' flexion minus an additional 5 degrees 
during pain and flare up, for 107 degrees' flexion.  
Therefore, even with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995), a preponderance of the evidence is against a finding 
that the veteran experiences sufficient limitation of motion 
of the left knee to warrant an evaluation greater than the 
10 percent that has been assigned for his chronic synovitis.  

TDIU.

The veteran's service-connected disabilities are cervical 
strain, evaluated as 30 percent disabling, lumbosacral 
strain, evaluated as 40 percent disabling, chronic synovitis 
of the left knee, evaluated as 10 percent disabling, and 
depressive disorder, evaluated as 10 percent disabling.  The 
veteran's combined service-connected disability rating is 
70 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria for 
the assignment of a total rating based upon individual 
unemployability.  

A review of the record reflects that the veteran has reported 
a high school education, training in electronic engineering 
technology, and occupational experience as an electronic 
technician, home alarm installer, and a sales floor 
supervisor.  The record reflects that the veteran was most 
recently employed on a temporary part-time basis performing 
administrative work that has terminated.  

The record reflects that the veteran is seen for ongoing 
treatment related to depression and chronic back pain.  
Although the examiner, in the August 2000 orthopedic 
examination report, did not offer an opinion regarding the 
veteran's employability, the veteran indicated that his neck, 
back, and knee prevented him from holding gainful employment 
and the examiner did not offer any disagreement with that.  
The examiner indicated that the veteran experienced severe 
arthralgia of the cervical spine and severe arthralgia of the 
lumbosacral spine with tenderness from the cervical spine to 
the sacral spine, bilaterally, with marked limitation of 
motion.  With consideration of the veteran's statements, his 
employment history, and competent medical evidence reflecting 
the limitations placed upon him by his service-connected 
disabilities, the Board concludes that the evidence is in 
equipoise as to whether or not the veteran would be able to 
perform any occupation in a substantially gainful manner.  In 
resolving all doubt in the veteran's behalf, the veteran is 
unable to secure or follow a substantially gainful occupation 
because of his service-connected disabilities.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 4.


ORDER

An increased rating of 30 percent for cervical strain is 
granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An increased rating greater than 40 percent for lumbosacral 
strain is denied.

An increased rating greater than 10 percent for chronic 
synovitis of the left knee is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  


REMAND

In April 2000, the veteran was notified of an overpayment of 
his compensation benefits.  In May 2000 he requested waiver 
of that overpayment.  In August 2000, he was notified that 
his request for waiver had been denied.  In August 2000, the 
veteran filed a notice of disagreement with the denial of 
waiver of recovery of the overpayment of disability 
compensation benefits in the calculated amount of $940.  A 
statement of the case was issued in May 2001, and the veteran 
submitted a substantive appeal on VA Form 9.  In the 
substantive appeal, the veteran indicated that he desired to 
personally appear at a hearing before a Member of the Board 
at the RO.  The record does not indicate that the veteran has 
been afforded a personal hearing before the Board at the RO 
with respect to the issue of entitlement to waiver of 
recovery of an overpayment of disability compensation in the 
calculated amount of $940. 

A November 2000 RO decision granted service connection for a 
depressive disorder and assigned a 10 percent evaluation.  A 
January 2002 RO decision continued the 10 percent evaluation.  
In January 2002 the veteran submitted a letter indicating 
that he desired to appeal this decision and requesting a 
hearing before the Board.  The record does not indicate that 
a statement of the case has been issued regarding the issue 
of entitlement to an increased rating for a depressive 
disorder, currently evaluated as 10 percent disabling.  Where 
there is a notice of disagreement, a remand, not referral, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an increased rating for 
depressive disorder, currently evaluated 
as 10 percent disabling.  All appropriate 
appellate procedures should then be 
followed.  The veteran is advised that he 
must complete his appeal of the issue of 
entitlement to an increased rating for 
depressive disorder, currently evaluated 
as 10 percent disabling, by filing a 
timely substantive appeal following the 
issuance of the statement of the case, in 
order to perfect his appeal with respect 
to this issue. 

2.  The RO should schedule the veteran 
for a hearing before the Board at the RO 
with respect to the issue of entitlement 
to waiver of recovery of an overpayment 
of compensation benefits in the 
calculated amount of $940 and, as 
appropriate, with respect to the issue of 
an increased rating for depressive 
disorder. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

